

115 HR 1515 IH: Juror Non-Discrimination Act of 2017
U.S. House of Representatives
2017-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1515IN THE HOUSE OF REPRESENTATIVESMarch 13, 2017Mrs. Davis of California (for herself, Mr. Meehan, Mr. Pocan, Mr. Lowenthal, Mr. Zeldin, Mr. Norcross, Ms. Norton, Ms. Speier, Mr. Higgins of New York, Mr. Grijalva, Mr. Delaney, Ms. Meng, Mr. Quigley, Ms. Brownley of California, Mr. Swalwell of California, Mr. Donovan, and Mr. Ted Lieu of California) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 28, United States Code, to prohibit the exclusion of individuals from service on a
			 Federal jury on account of sexual orientation or gender identity.
	
 1.Short titleThis Act may be cited as the Juror Non-Discrimination Act of 2017. 2.Exclusion from Federal juries on account of sexual orientation or gender identity prohibitedSection 1862 of title 28, United States Code, is amended by inserting sexual orientation, gender identity, after sex.
		